Appeals by the defendant from (1) a judgment of the County Court, Suffolk County (Vaughn, J.), rendered December 13, 1996, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, rendered January 6, 1997.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.